Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  Claim 2 recites “analerting” appears to be “an alerting”.  Additionally, Claim 6 recites “whereinthe” appears to be “wherein the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Alarcon et al. (US 20160366939).



a power supply, configured to supply power (par. 27: power supply); 
an airflow sensor (par. 36: flow sensor 30); and 
a main control circuit (par. 36: microcontroller 20), configured to activate the airflow sensor after detecting first level information (par. 44: complete a circuit that triggers an interrupt signal to be caused on an input pin of the microcontroller. This interrupt event could then cause the microcontroller to activate the previously inactive mass airflow sensor); 
wherein the first level information is generated when the electronic vaporizer device body being in combination with the electronic vaporizer (par. 44-45: One such means of accomplishing this is possible in the rechargeable configuration of the eCig, a configuration where the liquid and heater are housed in a separate and detachable housing from the sensor and the battery. When the unit housing, the liquid, and the heater are connected to the portion housing the sensor and the battery, this connection event may be detected by the microcontroller, which may also be housed with the sensor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. in view of Doyle et al. (US Patent 10653187).

Claims 2 and 18, Alarcon does not teach the electronic vaporizer device body further comprising: an alerting device, electrically connected to the main control circuit, wherein is the main control circuit is further configured to control, after detecting the first level information, the alerting device to operate in a first mode. 
In the field of endeavor, Doyle teaches an electronic vaporizer body 200 comprise one or more optically or tactile output alert (abstract, col. 4, ln 38-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Alarcon’s vaporizer device boy to further include alert output as taught by Doyle in order to communicate certain settings or conditions of dosage, temperature, power information (Doyle col. 4, ln 38-50).
Claim 15, the combination teaches wherein the alerting device comprises one or any combination of the following: a motor and an indicator light (Doyle col. 4, ln 38-50). Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T NGUYEN/           Primary Examiner, Art Unit 2683